EXHIBIT 10.1

INDEMNIFICATION AGREEMENT




This Indemnification Agreement (the “Agreement”) is made as of November 7, 2013,
between LIVING VENTURES, INC., a Florida corporation (the “Company”), and Steven
Morton (the “Indemnitee”).

RECITALS

The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and key employees, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance.  The Company and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting directors,
officers and key employees to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.
 Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee and agents of the Company may not be
willing to continue to serve as agents of the Company without additional
protection.  The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and to indemnify its directors,
officers and key employees so as to provide them with the maximum protection
permitted by law.

AGREEMENT

In consideration of the premises and the mutual promises made in this Agreement,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and Indemnitee hereby agree as follows:

1.

Indemnification.

(a)

Third Party Proceedings.  The Company shall indemnify Indemnitee if Indemnitee
is or was a party or is threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (other than an action by or in the right of the Company) by
reason of the fact that Indemnitee is or was a director, officer, employee or
agent of the Company, or any subsidiary of the Company, by reason of any action
or inaction on the part of Indemnitee while an officer or director or by reason
of the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred by Indemnitee in connection with such
action, suit or proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.  The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee





--------------------------------------------------------------------------------

reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal action or proceeding, that Indemnitee
had reasonable cause to believe that Indemnitee’s conduct was unlawful.

(b)

Proceedings By or in the Right of the Company.  The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action or proceeding by or in the right
of the Company or any subsidiary of the Company to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or any subsidiary of the Company, by reason of
any action or inaction on the part of Indemnitee while an officer or director or
by reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including reasonable attorneys’ fees) and, to the fullest extent permitted by
law, amounts paid in settlement (if such settlement is approved in advance by
the Company, which approval shall not be unreasonably withheld), in each case to
the extent actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such action or suit if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company and its stockholders, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been finally adjudicated by court order or judgment
to be liable to the Company in the performance of Indemnitee’s duty to the
Company and its stockholders unless and only to the extent that the court in
which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which such court
shall deem proper.

(c)

Mandatory Payment of Expenses.  To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a) or Section 1(b) or the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee in
connection therewith.

2.

No Employment Rights.  Nothing contained in this Agreement is intended to create
in Indemnitee any right to continued employment.

3.

Expenses; Indemnification Procedure.

(a)

Advancement of Expenses.  The Company shall advance all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action, suit or proceeding referred to in Section l(a)
or Section 1(b) (including amounts actually paid in settlement of any such
action, suit or proceeding).  Indemni­tee hereby undertakes to repay such
amounts advanced only if, and to the extent that, it is ultimately determined
that Indemnitee is not entitled to be indemnified by the Company as authorized
hereby.  The Company shall pay any advances to be made under this Agreement to
Indemnitee within 20 days following delivery of a written request therefor by
Indemnitee to the Company.  Advances shall be unsecured and interest-free.





-2-




--------------------------------------------------------------------------------



(b)

Notice/Cooperation by Indemnitee.  Indemnitee shall, as a condition precedent to
his or her right to be indemnified under this Agreement, give the Company notice
in writing as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement.  Notice to the
Company must be directed to the Chief Executive Officer of the Company and must
be given in accordance with the provisions of Section 12(d).  In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as is within Indemnitee’s power to give.

(c)

Procedure.  The Company shall make any indemnification and advances provided for
in Sections 1, 3 and 4 no later than 45 days after receipt of the written
request of Indemnitee.  If the Company does not pay in full a claim under this
Agreement, under any statute, or under any provision of the Company’s Articles
of Incorporation or Bylaws providing for indemnification, within 45 days after a
written request for payment thereof has first been received by the Company,
Indemnitee may, but need not, at any time thereafter bring an action against the
Company to recover the unpaid amount of the claim and, subject to Section 11 of
this Agreement, Indemnitee will also be entitled to be paid by the Company for
the expenses (including reasonable attorneys’ fees) of bringing such action.  It
will be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in connection with any action, suit or proceeding in
advance of its final disposition) that Indemnitee has not met the standards of
conduct which make it permissible under applicable law for the Company to
indemnify Indemnitee for the amount claimed, but the burden of proving such
defense will be on the Company; Indemnitee will be entitled to receive interim
payments of expenses pursuant to Section 3(a) unless and until such defense is
finally adjudicated by court order or judgment from which no further right of
appeal exists.  It is the parties’ intention that if the Company contests
Indemnitee’s right to indemnification, the question of Indemnitee’s right to
indemnification will be for the court to decide; neither the failure of the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its stockholders) to have made
a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) that Indemnitee has
not met such applicable standard of conduct, will create a presumption that
Indemnitee has or has not met the applicable standard of conduct.

(d)

Notice to Insurers.  If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b), the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(e)

Selection of Counsel.  If the Company is obligated under Section 3(a) to pay the
expenses of any proceeding against Indemnitee, the Company, if appropriate, will
be entitled to assume the defense of such proceeding, with counsel approved by
Indemnitee, upon the delivery to Indemnitee of written notice of its election so
to do.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Company, the





-3-




--------------------------------------------------------------------------------

Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same proceeding,
pro­vided that (i) Indemnitee may employ counsel in any such proceeding at
Indemnitee’s expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, (B) Indemnitee has reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (C) the Company has not, in
fact, employed counsel to assume the defense of such proceeding, then the fees
and expenses of Indemnitee’s counsel will be at the Company’s expense.

4.

Additional Indemnification Rights; Nonexclusivity.

(a)

Scope.  Notwithstanding any other provision of this Agreement, the Company shall
indemnify the Indemnitee and advance expenses to the fullest extent permitted by
law, notwithstanding that such indemnification or advancement is not
specifically authorized by the other provisions of this Agreement, the Company’s
Articles of Incorporation, the Company’s Bylaws or by statute.  In the event of
any change, after the date of this Agreement, in any applicable law, statute, or
rule that expands the right of a Florida corporation to indemnify, or advance
expenses to, a member of its board of directors or an officer, such changes will
be deemed to be within the purview of Indemnitee’s rights and the Company’s
obligations under this Agreement.  In the event of any change in any applicable
law, statute or rule that narrows the right of a Florida corporation to
indemnify, or advance expenses to, a member of its board of directors or an
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement, will have no effect on this Agreement
or the parties’ rights and obligations under this Agreement.

(b)

Nonexclusivity.  The indemnification provided by this Agreement will not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Articles of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested members of the Company’s Board of Directors, the
Florida Business Corporation Act, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office.  The indemnification provided under this Agreement will
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though he or she may have ceased to serve in any such
capacity at the time of any action, suit or other covered proceeding.

5.

Partial Indemnification; Contribution.

(a)

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the expenses, judgments,
fines or penalties actually or reasonably incurred in the investigation,
defense, appeal or settlement of any civil or criminal action, suit or
proceeding, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such expenses, judgments,
fines or penalties to which Indemnitee is entitled.

6.

Mutual Acknowledgment.  Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise.  





-4-




--------------------------------------------------------------------------------

For example, the Company and Indemnitee acknowledge that the Securities and
Exchange Commission (the “SEC”) has taken the position that indemnification is
not permissible for liabilities arising under certain federal securities laws,
and federal legislation prohibits indemnification for certain ERISA violations.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

7.

Officer and Director Liability Insurance.  The Company shall, from time to time,
make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage.  In all policies of
director and officer liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer; or of the Company’s key employees, if
Indemnitee is not an officer or director but is a key employee.  Notwithstanding
the foregoing, the Company will have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a parent
or subsidiary of the Company.  The Company will notify Indemnitee prior to the
discontinuation of its officer and director insurance, or any material reduction
of coverage thereunder.

8.

Severability.  Nothing in this Agreement is intended to require or will be
construed as requiring the Company to do or fail to do any act in violation of
applicable law.  The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement will not constitute a breach of this
Agreement.  The provisions of this Agreement will be severable as provided in
this Section 8.  If this Agreement or any portion of this Agreement is
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Indemnitee to the full extent permitted by
any applicable portion of this Agreement that has not been invalidated, and the
balance of this Agreement not so invalidated will be enforceable in accordance
with its terms.

9.

Exceptions.  Any other provision of this Agreement to the contrary
notwithstanding, the Company will not be obligated pursuant to the terms of this
Agreement:

(a)

Claims Initiated by Indemnitee.  To indemnify or advance expenses to Indemnitee
with respect to proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except with respect to proceedings brought
to establish or enforce a right to indemnification under this Agreement, any
other agreement, the Company’s Articles of Incorporation or Bylaws or any other
statute or law or otherwise as required under Section 607.0850 of the Florida
Business Corporation Act, but such indemnification or





-5-




--------------------------------------------------------------------------------

advancement of expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate;

(b)

Lack of Good Faith.  To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous;

(c)

Insured Claims.  To indemnify Indemnitee for expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) to the extent such expenses or
liabilities have been paid directly to Indemnitee by an insurance carrier under
a policy of officers’ and directors’ liability insurance maintained by the
Company; or

(d)

Claims under Section 16(b).  To indemnify Indemnitee for expenses or the payment
of profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute.

10.

Construction of Certain Phrases.

(a)

For purposes of this Agreement, references to the “Company” include, in addition
to the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that if
Indemnitee is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, Indemnitee will stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

(b)

For purposes of this Agreement, references to “other enterprises” include
employee benefit plans; references to “fines” include any excise taxes assessed
on Indemnitee with respect to an employee benefit plan; and references to
“serving at the request of the Company” include any service as a director,
officer, employee or agent of the Company that imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants, or beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee will be deemed to have acted in a manner “not opposed to the best
interests of the Company”.

11.

Attorneys’ Fees.  If Indemnitee institutes any action under this Agreement to
enforce or inter­pret any of the terms of this Agreement, Indemnitee will be
entitled to be paid by the Company all court costs and expenses, including
reasonable attorneys’ fees, incurred by Indemnitee with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that each of the material assertions made by Indemnitee as a basis for





-6-




--------------------------------------------------------------------------------

such action were not made in good faith or were frivolous.  If Company
institutes an action or an action is instituted in the name of the Company under
this Agreement or to enforce or interpret any of the terms of this Agreement,
Indemnitee will be entitled to be paid by the Company all court costs and
expenses, including reasonable attorneys’ fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action were made
in bad faith or were frivolous.

12.

Miscellaneous.

(a)

Governing Law.  This Agreement and all acts and transactions pursuant to this
Agreement and the rights and obligations of the parties will be governed,
construed and interpreted in accordance with the laws of the State of Florida,
without giving effect to conflict of law principles.

(b)

Entire Agreement; Enforcement of Rights.  This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter of
this Agreement and merges all prior discussions between them.  No modification
of or amendment to this Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing signed by the parties.  The
failure by either party to enforce any rights under this Agreement will not be
construed as a waiver of any rights of such party (c)  Construction.  This
Agreement is the result of negotiations between and has been reviewed by each of
the parties and their respective counsel, if any;  accordingly, this Agreement
will be deemed to be the product of all of the parties, and no ambiguity will be
construed in favor of or against any one of the parties.

(d)

Notices.  Any notice, demand or request required or permitted to be given under
this Agreement must be in writing and will be deemed sufficient when delivered
personally or sent by telegram or two days after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth on the signature
page or as subsequently modified by written notice.

(e)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which will be deemed an original and all of which together will constitute
one instrument.

(f)

Successors and Assigns.  This Agreement will be binding upon the Company and its
successors and assigns, and inure to the benefit of Indemnitee and Indemnitee’s
heirs, legal representatives and assigns.

(g)

Subrogation.  In the event of payment under this Agreement, the Company will be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company to effectively
bring suit to enforce such rights.








-7-




--------------------------------------------------------------------------------

The parties have executed this Agreement as of the day and year set forth on the
first page of this Agreement.

LIVING VENTURES, INC.

 

 

 

 

 

 

 

By:

/s/ C. Geoffrey Hampson

 

 

 

 

Title:

Chairman of the Board

 

 

 

 

Address:

9681 Gladiolus Dr, Suite 211
Ft Myers, FL, 33908

 







AGREED TO AND ACCEPTED:







STEVE MORTON







/s/ Steve Morton                     

(Signature)




Address:

___________________

___________________





-8-


